Citation Nr: 1116978	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  08-06 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for post-operative residuals, left shoulder injury.  

2.  Entitlement to a rating in excess of 20 percent for left axillary nerve damage.  

3.  Entitlement to a rating in excess of 20 percent for post-operative residuals of a right knee injury with degenerative joint disease (DJD).  

4.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Kenneth Lavan, Attorney at law



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty with unverified service from October 1977 to May 1985 and verified service from May 1985 to February 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's increased rating claims.  

In July 2010, the Veteran testified at a Travel Board hearing at the RO.  A transcript could not be produced from the recordings of the hearing.  The Veteran was provided notice of the problem in August 2010, and given the opportunity to have another hearing before the Board.  The Veteran responded that same month, indicating that he desired to have another hearing before a Travel section of the Board at the RO.  

In January 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran claims that his service-connected left shoulder, axillary nerve damage, and right knee DJD, are all more severe than the current evaluations reflect.  

The Veteran testified at his January 2011 Travel Board hearing that his service-connected left shoulder, axillary nerve damage, and right knee DJD, have all worsened.  He related that he had increased levels of pain, decreased range of motion, and increased weakness of the shoulder and right knee.  He is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Since the Veteran claims worsening of his conditions and his last VA examination was in May 2009, the VA's duty to assist requires a "thorough and contemporaneous" medical examination.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

The claims file reflects that the Veteran has received medical treatment from the VA Medical Center (VAMC) in Atlanta, Georgia; however, as the claims file only includes treatment records from that facility dated up to January 2011, any additional records should be obtained. The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC/RO should obtain and associate with the claims file all outstanding VA records.

Additionally, during the January 2011 Travel Board hearing, the Veteran testified that he is unable to work as a result of his service-connected disabilities.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran indicated during his January 2011 Travel Board hearing that he was unemployed and unable to perform his occupation as a result of the pain caused by his service-connected disabilities.  Based on the Veteran's assertions, the Board finds that the issue of TDIU is reasonably raised by the record and is, thus, properly before the Board by virtue of his increased-rating claims pursuant to Rice.

Having determined that the issue of TDIU is properly raised by the record, the Board finds that further development is necessary prior to adjudicating the claim.  In this regard, the law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  

As an initial matter, the Board acknowledges that the Veteran is currently service connected for post-operative residuals, left shoulder injury, left axillary nerve damage, post-operative residuals, right knee injury with DJD, residuals, left wrist fracture, residuals, right middle finger fracture, and residuals, fracture right fifth metacarpal.  Given the evidence of record demonstrating that the Veteran is currently unemployed and may be unemployable, a VA examination and opinion should be provided to determine whether his service-connected disabilities, alone or in aggregate, render him unable to secure or follow a substantially gainful occupation.  Therefore, a VA examination and opinion is also required to determine, to the extent possible, whether his service-connected disabilities preclude substantially gainful employment.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his service connected disabilities.  After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  Regardless of whether or not he responds the AMC/RO should obtain any outstanding VA records of evaluation and/or inpatient or outpatient treatment of the Veteran's left shoulder, left axillary nerve, and/or right knee disabilities from the Atlanta VAMC, for the period from January 2011 to the present.

If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Following a reasonable period of time or upon receipt of the Veteran's response, the RO/AMC will afford the Veteran comprehensive VA orthopedic and neurological examinations.  The purpose of the examinations are to determine the current severity of the Veteran's service-connected post-operative residuals, left shoulder injury, left axillary nerve damage, post-operative residuals, and right knee injury with DJD.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should report the range of motion measurements for the left shoulder and right knee.  He or she should further comment as to whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare- ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.  

With regard to any neurological disability resulting from the service- connected left axillary nerve damage, the examiner should indicate whether the neurological findings are mild, moderate, or severe.  

The examiner should identify the limitation of activity imposed by all the Veteran's service-connected disabilities with a full description of the effects the disability has upon his ordinary activities.  The examiner should be requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities alone are of such severity to result in unemployability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history[,]' 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, must be made available to the examiner for review.

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected disabilities on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for performing sedentary employment in light of his past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

3.  The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claims. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 
 38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

4.  Upon completion of the above, adjudicate the issues of increased rating for residuals, left shoulder injury, left axillary nerve damage, and right knee DJD and the issue of TDIU.  If the benefit sought on appeal is denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


